Citation Nr: 1219995	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-21 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for pulmonary embolism secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to August 1975, including a period of AWOL/DFR from May 19, to July 10, 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the RO which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he was treated for heart and low back problems at Barksdale Air Force hospital in Louisiana during service and believes that service connection should be established for the claimed disabilities.  

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, while the RO was notified by the National Personnel Records Center that all available service treatment records (STRs) had been forwarded to the RO in April 2007, and that there were no additional records at that facility, it does not appear that any attempt was made to determine whether there were any clinical hospital records on file at the NPRC or, in the alternative, at Barksdale Air Force hospital.  As clinical hospital records are not generally retained with the STRs, further development must be undertaken to ascertain whether there are any additional medical reports on file at the Federal Records Center or at Barksdale Air Force hospital.  

Additionally, the evidentiary record as currently constituted includes private medical reports showing treatment for low back problems from September 2004 to 2007.  Although the reports indicated that the Veteran had back surgery in August 2004 and August 2008, there are no surgical reports of record.  In fact, there are no medical reports of record pertaining to any heart problems, or for any back problems prior to September 2004.  Given the Veteran's implicit contentions that his current low back and heart problems have been present since service, he should be asked to provide the names and address of all healthcare providers who have treated him for any related problems since service.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1. The Veteran should be asked to provide detailed information concerning the circumstances of his alleged hospitalization at Barksdale Air Force hospital during service, including the approximate dates of his hospitalization and the reasons for his admission.  The Veteran should also provide the names and addresses of all healthcare providers who have treated him for any heart or low back problems since his discharge from service, including his low back surgeries in August 2004 and 2008.  

2. Thereafter, and whether or not the Veteran responds to the above inquiry, the AMC should attempt to obtain all available service clinical hospital records from the NPRC, or other appropriate repository, for 

his alleged hospitalization at Barksdale Air Force hospital in service, and any additional treatment records from any other identified sources since his discharge from service, including the August 2004 and 2008 surgical reports.  Any negative response should be included in the claims file and the Veteran should be advised of the same.

3. If evidence is obtained showing that the Veteran was treated for heart or low back problems in service, he should be afforded a VA examination to determine the nature and etiology of any current heart or low back disability.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence of record, including the STRs and post service medical reports, the examiner should provide a response to each of the following:  

a) Is it at least as likely as not that any current low back disability was first manifested in service, or is otherwise related to service?  

b) Does the Veteran have a heart disorder at present?  If so, is it at least as likely as not that any identified heart disorder was manifested in service, or is otherwise related to service?  


c) If the Veteran is found to have a low back or heart disorder that is related to his active service, is it at least likely as not that his pulmonary embolism was caused and/or aggravated by his low back or heart disorder or any residuals or treatment related thereto?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, if feasible, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

4. After the requested development has been completed, the AMC should readjudicate the merits of the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

